Citation Nr: 1435470	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-27 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's tinnitus had onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.



II.  Merits of the Claim

In a June 2009 statement to a VA examiner, the Veteran contends he had a traumatic incident in April 1987 when he was cleaning his right ear with a Q-tip and noticed blood.  The Veteran contends that the traumatic injury to the right ear as a result of the Q-tip caused his tinnitus.  Further, the Veteran's April 2009 statement outlines a history of reoccurring impacted cerumen in the right ear, which requires repeated irrigation to resolve the impaction.  In the Notice of Disagreement dated July 2011, the Veteran also contends that the reoccurring impacted cerumen in the right ear has caused his tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran underwent a VA examination in June 2009 which documents a diagnosis of tinnitus in the right ear.  Although the statements in this case refer to tinnitus in the right ear, tinnitus is a single disability, whether unilateral or bilateral. See Smith v. Nicholson, 451 F.3d 1344, 1348-51.  The Board therefore makes no distinction as to the unilateral or bilateral description of the Veteran's tinnitus.  The examination notes the tinnitus began in 2002.  With a present diagnosis of tinnitus, the requirement of an existing disability is met.

As to the in-service element of the service connection disability claim, the June 2009 VA examination indicated the Veteran's right ear injury with the Q-tip seemed to be very minor and did not affect his tympanic membrane.  As a result, the VA examiner opined the 1987 Q-tip injury could not have caused the Veteran's present tinnitus.  However, the examiner indicated his right ear tinnitus might be due to the recurrent problem with cerumen impaction.

Service records indicate the Veteran was treated for impacted cerumen in June 1996 and again in November 1996.  The right ear was irrigated and the Veteran was provided ear drops.  The Board notes the Veteran's reoccurring cerumen impaction has continued following his service.  Specifically, a March 2010 record from a private physician diagnosed tinnitus and cerumen impaction which was removed. 

Regardless of the cause of the Veteran's current tinnitus, the examination report provides evidence that he had tinnitus during service, in 2002, and since service.  Based on the examination report and the Veteran's statements, the Board concludes that the in-service and nexus elements are also met in this case.  As all three elements of service connection have been met, the appeal must be granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


